Exhibit AGREEMENT OF TERMINATION AND RELEASE AGREEMENT OF TERMINATION AND RELEASE, made this 31st day of December 2008 (the “Agreement”), by and among Sahara Media, Inc. (“Sahara”), Sahara Media Holdings, Inc. (the “Parent”), Marathon Advisors (“Marathon”), and Brian Rodriguez (“Rodriguez”).Sahara, the Parent, Marathon and Rodriguez collectively shall be referred to as the “Parties.” WHEREAS, Sahara and Marathon have entered into an Engagement Agreement dated July 1, 2008 (the “Engagement Agreement”), which, among other things, contains certain rights, obligations, and duties of Sahara and Marathon; WHEREAS, pursuant to the Engagement Agreement, Marathon agreed to provide Rodriguez or another qualified individual to serve as a consultant to Sahara, on the terms and conditions set forth therein; WHEREAS, pursuant to the
